Citation Nr: 1747402	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-12 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for bilateral hearing loss.  The Veteran was afforded a VA examination in September 2011; however, the Board finds that the VA examination is inadequate for adjudication purposes.  

Although the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not incurred in or caused by service, the examiner did not adequately explain his conclusions or provide a sufficient rationale.  The examiner rationalized that since there was no significant shift in the Veteran's hearing from his entrance into service to his separation, his bilateral hearing loss was unlikely caused by in-service exposure to noise.  The Board finds that not only did the examiner fail to explain why the lack of a significant shift in hearing thresholds would lead him to this conclusion, but he also did not discuss why the Veteran's change in hearing did not constitute a significant shift.  Furthermore, although the examiner provided a detailed history of the Veteran's noise exposure, including his pertinent family and social history, the examiner did not address the Veteran's statements about his in-service exposure to mortar and rocket fire and in-service instances of difficulty hearing, in his rationale.  See April 2015 VA Form 9; November 2016 Statement of Representative.  As such, the Board finds that the examiner's rationale does not adequately explain whether the Veteran's bilateral hearing loss is etiologically related to his service.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary, and remand for a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).

2.  Afford the Veteran for an examination by an audiologist.  The examiner must review the Veteran's electronic records, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

In conducting an examination, the examiner should assume that the Veteran was exposed to excessive noise during his active military service.

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss began in service, is related to the Veteran's in-service noise exposure, or is otherwise related to a disease, event, or injury in service.

In providing these opinions, the examiner should consider the Veteran's reports, including his statements in (i) the April 2015 VA Form 9; (ii) the November 2016 Statement of Representative; and (iii) during the September 2011 VA Examination.  

The examiner must provide a rationale for all medical opinions provided.  The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's bilateral hearing loss claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

